Franklin App. No. 97AP-860. On September 24, 2004, this court found appellant Gregory T. Howard to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that appellant was prohibited from continuing or instituting legal proceedings in the court without obtaining leave. On May 30, 2007, Howard filed a motion for leave to file the attached memorandum in support of *1405reconsideration of this court’s May 25, 2007 denial of appellant’s May 21, 2007, application for leave to file a valid complaint,
It is ordered by the court that the motion is denied.